960 F.2d 153
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.Robert KERSNICK, Defendant-Appellee.
No. 89-50441.
United States Court of Appeals, Ninth Circuit.
Submitted April 7, 1992.*Decided April 21, 1992.

Before PREGERSON, D.W. NELSON and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
We have jurisdiction over this appeal.   See 18 U.S.C. § 3731;  Fed.R.App.P. 4(b).   The defendant's motion under Rule 35 was timely.   Houston v. Lack, 487 U.S. 266, 270 (1988).   The district court's factual finding that the government failed to comply with its sentencing order was not clearly erroneous.


3
The district court's order vacating and setting aside the defendant's sentence is AFFIRMED.



*
 The panel unanimously finds this case suitable for disposition without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3